Citation Nr: 0626345	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-38 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to October 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for diabetes mellitus 
and a heart disorder.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has diabetes mellitus that is due to any incident or event in 
military service, including exposure to herbicides, and 
diabetes mellitus was not manifested within one year after 
separation from active service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a heart disorder that is due to any incident or event in 
military service, and cardiovascular disease was not 
manifested within one year after separation from active 
service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may diabetes mellitus be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  A heart disorder was not incurred in or aggravated by 
service, nor may cardiovascular disease be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
this was done.  In November 2002, the RO sent the veteran a 
letter informing him of the types of evidence needed to 
substantiate his claims as well as its duty to assist him in 
substantiating his claims under the VCAA.  In addition, the 
discussions in the September 2004 Statement of the Case (SOC) 
and September 2005 Supplemental Statement of the Case (SSOC) 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

Although the November 2002 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
September 2004 SOC contains the complete text of the VCAA 
implementing regulation at 38 C.F.R. § 3.159(b)(1), which 
contains such notice.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, at 1333.  

The Board finds that any defect with respect to the content 
of the VCAA notice requirements was harmless error.  The 
content of the November 2002 letter, in conjunction with the 
September 2004 SOC, provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence and was also given an additional 60 days to submit 
evidence after the September 2004 SOC and September 2005 SSOC 
were issued.  Thus, the Board finds that the actions taken by 
VA have essentially cured the error in the timing of the 
notice.  Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Diabetes mellitus

The veteran contends that service connection for diabetes 
mellitus is warranted in this case on a direct and/or 
presumptive basis.  After carefully reviewing the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the grant of service connection for 
diabetes mellitus.  Although it appears the veteran currently 
has diabetes mellitus, there is no competent medical evidence 
showing his current diagnosis is causally related to his 
military service.

Review of the service medical records reveals no complaints, 
treatment, or diagnosis related to diabetes mellitus.  At his 
separation examination in August 1981, the veteran reported 
that his brother was being treated for diabetes mellitus, but 
clinical examination of the veteran's endocrine system was 
normal.  An August 1981 laboratory report reflects the 
veteran's glucose level was 107, which according to the 
laboratory report is within the normal range of 75 to 115.  
The veteran has argued that his elevated glucose reading, 
although within normal limits, suggests his current diabetes 
mellitus had its inception during service.  The Board finds 
that, although the veteran's glucose level was on the higher 
side of the normal range for blood glucose levels, this 
evidence alone is not sufficient to show the veteran had 
diabetes mellitus during service.  In this context, the Board 
notes that, despite the elevated blood glucose reading, a 
diagnosis of diabetes mellitus was not rendered at that time, 
and his endocrine system was normal at his separation 
examination.  

There is no medical evidence of record showing the veteran 
was treated for diabetes mellitus within one year after he 
was separated from service.  In fact, the first time a 
diagnosis of diabetes mellitus is shown in the record is in 
March 2002, which is more than 20 years after the veteran was 
separated from service.  Therefore, presumptive service 
connection for diabetes mellitus as a chronic disease is not 
warranted in this case.  This gap of many years in the record 
also militates against a finding that the veteran's in-
service elevated glucose reading caused a chronic disorder, 
and also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

The law also presumes service connection for diabetes 
mellitus as secondary to herbicide exposure if a veteran 
served on active duty in Vietnam during the Vietnam era and 
develops diabetes mellitus at any time after separation from 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The veteran's DD Form 214 reflects that he served 
during the Vietnam era, but there is no indication in the 
discharge report or in the claims file that he served in the 
Republic of Vietnam.  The Board also finds it probative that 
the veteran has not claimed that he served in Vietnam and was 
exposed to herbicides while on active duty.  Therefore, 
presumptive service connection for diabetes mellitus, as 
secondary to herbicide exposure, is not warranted in this 
case.  




The veteran was given an opportunity to submit evidence in 
support of his claim, and there is no competent medical 
evidence of record which links his current diabetes mellitus 
to military service.  In this context, the Board finds 
probative that no medical professional has ever attributed 
the veteran's current diabetes mellitus to his military 
service.  The only evidence that links the veteran's current 
diagnosis to military service is his own statement that the 
elevated glucose level shown in the August 1981 laboratory 
report suggests his current diabetes mellitus had its 
inception in service.  In rendering this decision, the Board 
does not doubt that the veteran sincerely believes his 
diabetes mellitus was incurred during military service.  
However, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, the Board again notes 
there is no competent medical evidence showing the veteran's 
current diabetes mellitus is related to his military service, 
to include the elevated blood glucose reading shown therein.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for diabetes mellitus, and the benefit-of-the-
doubt is not for application.  See Gilbert, supra.  

B.  Heart disorder

The veteran has asserted that service connection for a heart 
disorder is warranted because of an elevated triglyceride 
reading during military service.  In support of his claim, 
the veteran points to an August 1981 laboratory report which 
reflects his triglyceride level was 254.  According to the 
laboratory report, normal triglyceride levels for a person 
the veteran's age is from 10 to 150.  The veteran has 
asserted that, according to reliable medical sources and 
based on his personal knowledge, elevated triglycerides in 
the blood can lead to some form of heart disease.  

After carefully reviewing the evidence, the Board finds that, 
although it appears the veteran is currently diagnosed with a 
heart disorder, there is no competent medical evidence 
showing his heart disorder is related to his military 
service.  

Review of the service medical records reveals no complaints, 
treatment, or findings related to a heart disorder.  In fact, 
a December 1980 report of medical examination reflects the 
veteran's heart was normal on clinical examination and as 
shown by an electrocardiogram (EKG).  The Board has 
considered the August 1981 laboratory report which reflects 
the veteran had a high triglyceride level.  Although his 
triglyceride reading was beyond normal limits, the Board 
finds it probative that an EKG conducted at the veteran's 
separation examination in August 1981 was normal, and that 
his heart was normal on clinical examination.  In addition, 
the Board notes that, even considering the veteran's elevated 
triglyceride reading during service, he was not diagnosed 
with a heart disorder at that time.  

There is no competent medical evidence showing the veteran 
was treated for or diagnosed with a heart disorder within one 
year after he was discharged from service.  The first time 
the veteran is shown to have a heart disorder is in March 
2002 when an EKG revealed a left bundle branch block (LBBB) 
with first degree atrioventricular block.  This gap of more 
than 20 years in the evidentiary record militates against a 
finding that the veteran's in-service elevated triglycerides 
caused a chronic disorder, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, supra.  

VA outpatient treatment records dated from March 2002 to 
September 2005 show the veteran continued to receive 
treatment for his heart disorder, but there is no competent 
medical opinion showing the veteran's current heart disorder 
is related to his military service.  In fact, no medical 
professional has ever attributed the veteran's current 
diagnosis to military service.  The only evidence that links 
the veteran's current heart disorder to service is his own 
statement that his heart disorder had its inception in 
service as shown by the elevated triglyceride reading in 
August 1981.  However, there is no indication that the 
veteran has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu, supra.


In this context, the Board notes the veteran stated that 
reliable medical sources show that elevated triglyceride 
levels can cause heart disorders.  However, the veteran did 
not identify what medical sources he relied upon in making 
that statement, and even if the medical sources were 
identified and associated with the claims file, in order to 
warrant service connection in this case, the evidence would 
need to show that this particular veteran's elevated 
triglyceride reading in service caused his current heart 
disorder.  Medical articles of a general nature are 
insufficient to service connect a particular veteran's 
disability.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  Moreover, an opinion (even were it from a medical 
professional) indicating a possible relationship to service 
is essentially speculative in nature.  See Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Therefore, with 
no competent and probative medical evidence indicating that 
the veteran's current heart disorder is causally related to 
his period of active military service, the claim for service 
connection must be denied.  See Hickson, supra.

The Board has also considered whether the veteran is entitled 
to presumptive service connection for cardiovascular disease 
under 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  However, 
in order for presumptive service connection to apply, as 
noted, above, the cardiovascular disease must be manifested 
within one year after the date of the veteran's separation 
from service.  See 38 C.F.R. § 3.307(a).  Here, the Board 
again notes that the first time the veteran is shown to have 
a heart disorder is in March 2002, which is more than 20 
years after he was discharged from service.  Therefore, 
service connection on a presumptive basis is not warranted in 
this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a heart disorder, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a heart disorder is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


